DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend ¶0005 of the specification to read:

Fig

Figs. 3A-3B illustrating a method for forming HEMTs at various stages in accordance with some embodiments of the present disclosure.

Fig. 4 illustrating a method for forming HEMTs at various stages in accordance with some embodiments of the present disclosure.

Figs. 5A-5B illustrating a method for forming HEMTs at various stages in accordance with some embodiments of the present disclosure.

Figs. 6A-6B illustrating a method for forming HEMTs at various stages in accordance with some embodiments of the present disclosure.


Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a method of manufacturing a semiconductor device having all limitations of the claims, specifically including but not limited to “removing the doped epitaxial fin portion; and forming a gate electrode at least partially extending along a sidewall of the fin structure to form a Schottky barrier between the gate electrode and the fin structure after removing the doped epitaxial fin portion” of Claim 1, “patterning the doped epitaxial layer, the active layer, and the channel layer to form side structures and a fin structure between the side structures; forming source and drain features respectively over the side structures; and forming a gate feature over the fin structure after forming the source and drain features” of Claim 9, and “patterning the buffer layer, the channel layer, and the active layer to form at least one fin structure, wherein the patterning is performed such that a recess is formed in the patterned buffer layer; and forming a gate electrode having a first portion over the fin structure and a second portion in the recess in the patterned buffer layer, wherein forming the gate electrode is performed such that a top surface of the second portion of the gate electrode is lower than a bottom surface of the channel layer” of Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Marino et al. (US Patent Application Publication No. 2012/0292665) teaches an additional, exposed, and doped layer in a fin structure device, but the method of manufacturing is not as claimed.
K.Im et al.,"High-PerformanceGaN-Based Nanochannel FinFETs With/Without AlGaN/GaN Heterostructure," in IEEE Transactionson ElectronDevices, vol.60, no.10, pp.3012-3018,Oct.2013(Year:2013) – teaches a similar final structure, but does not teach the method of manufacturing.
Y. Jo et al.,"AlGaN/GaN FinFET With Extremely Broad Transconductance by Side-Wall Wet Etch,” in IEEE Electron Device Letters, vol.36, no.10, pp.1008-1010, Oct.2015(Year:2015) – teaches a similar final structure, but does not teach the method of manufacturing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891